Title: From George Washington to Colonel William Russell, Sr., 30 March 1778
From: Washington, George
To: Russell, William Sr.



Sir
Hd Qrs [Valley Forge] 30 March 1778

The dispersed situation of your Regt and the number of Deserters that have from time to time left it, renders it necessary that some diligent and active officer should repair to that part of the Country in which it was raised, you are therefore desired without loss of time to proceed to Fort Pitt, & there exert yourself to collect all, or as many of the Men belonging to the Regiment as you possibly can—It is needless to urge the necessity of doing this—I shall therefore only request that you will frequently inform me of your success—& when you are to move you shall hear from me. I am &c.

G. W——n


P.S. When I mention Fort Pitt I do not mean that the Regt is absolutely to be drawn to that particular place as it may be necessary for the safety of the Country to keep it somewhat dispersed—& in that case it must be done—tho’, it need not retard the collection of Deserters & others.


N.B. Colo. Russell is to go home from Fort Pitt & after setling the business of his family to return to Ft Pitt.

